UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6912


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC DEAN SMITH, a/k/a Big E,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:14-cr-00736-TLW-1)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Dean Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Dean Smith appeals from the district court’s order denying his motion for

compassionate release. Upon our review of the record, we affirm.

       The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i), if “extraordinary and compelling reasons warrant such a reduction,”

upon a motion by the Bureau of Prisons’ (BOP) Director or by the defendant after he has

exhausted his administrative remedies with the BOP. 18 U.S.C. § 3582(c)(1)(A)(i). When

deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a district court

generally proceeds in three steps. See United States v. High, 997 F.3d 181, 185-86 (4th

Cir. 2021). First, the court determines whether “extraordinary and compelling reasons”

support a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i); High, 997 F.3d at 186. “In

the context of the COVID-19 outbreak, courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at his prison

facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020) (citing cases).

Next, the court considers whether “a [sentence] reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii);

High, 997 F.3d at 186. Finally, if the court finds that extraordinary and compelling reasons

warrant relief, the court must consider the 18 U.S.C. § 3553(a) sentencing factors “in

deciding whether to exercise its discretion to reduce the defendant’s term of

imprisonment.” High, 997 F.3d at 186; 18 U.S.C. § 3582(c)(1)(A).



                                               2
       We review a district court’s denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam). A

court abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law. Id. at 332. When considering a defendant’s

motion for compassionate release, a court must “‘set forth enough to satisfy [our] court that

[it] has considered the parties’ arguments and has a reasoned basis for exercising [its] own

legal decisionmaking authority,’ so as to ‘allow for meaningful appellate review.’” High,

997 F.3d at 190 (quoting Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018)).

We conclude that the district court did not abuse its discretion when it determined that,

despite Smith’s medical issues, the § 3553(a) sentencing factors—specifically the

seriousness of Smith’s offense and criminal history—weighed against granting

compassionate release.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                3